Exhibit 10.2


EARN-IN AGREEMENT AMENDMENT

        This Earn-in Agreement Amendment (“EIA Amendment”) is made as of
February 28, 2006 between HECLA VENTURES CORP., a Nevada corporation duly
qualified to do business and in good standing in the state of Nevada, whose
principal address is 6500 Mineral Drive, Coeur d’Alene, Idaho 83815-8788
(hereinafter referred to as “Hecla Ventures”) and its Guarantor and parent
company, Hecla Mining Company and RODEO CREEK GOLD INC., a Nevada corporation
whose address is c/o Richard Harris, Ste. 260-6121 Lakeside Drive, Reno, NV
89511 (hereinafter referred to as “Rodeo Creek”) which is qualified to do
business and is in good standing in the State of Nevada and its Guarantor and
indirect parent company, Great Basin Gold Ltd.


RECITALS

        A.        WHEREAS the Parties entered into an Earn-in Agreement
effective August 2, 2002 (the “Earn-In Agreement”) which the parties desire to
amend hereby;

        B.        AND WHEREAS the Parties are engaged in a legal dispute in
connection with the Earn-in Agreement which this EIA Amendment will resolve and
settle;

        NOW, THEREFORE, in consideration of the payments provided for herein and
the mutual promises set forth below, the Parties hereby agree to the provisions
of this EIA Amendment.



PART I


DEFINITIONS

        1.1       Capitalized terms herein shall have the meanings set forth in
the Earn-in Agreement except as hereby amended.

        1.2       “Feasibility Study” the existing definition in the Earn-in
Agreement is hereby amended by adding to the existing definition the following
sentence: “The Feasibility Study shall be either produced by, or endorsed by, an
internationally recognized mining engineering firm which is independent of the
parties.”

        1.3       “Commercial Production” the existing definition in the Earn-in
Agreement is hereby deleted and replaced with the following: “Commercial
Production” means the establishment of a mine on the Properties in the manner
and at the production level recommended by the Feasibility Study and achievement
of Commercial Production shall be deemed to occur upon the first operation of
such mine at a minimum of 75% of the life of mine scheduled average production
rate provided for in the Feasibility Study during any consecutive 30 day period.


--------------------------------------------------------------------------------


- 2 -


PART II


TERM OF EARN-IN AGREEMENT

        2.1       Article III of the Earn-in Agreement is amended by
substituting the following in its entirety:


“ARTICLE III

TERM OF EARN-IN AGREEMENT

               The Term of this Earn-in Agreement shall commence as of the
Effective Date and shall automatically terminate on the earlier of (i) August 2,
2009 or (ii) the date that Hecla Ventures vests in its 50% Interest pursuant to
Article V, unless this Earn-in Agreement is earlier terminated pursuant to
Article VIII, or earlier terminated pursuant to Article XIII on account of Hecla
Ventures failing to meet the requirements of Article V, or unless this Earn-in
Agreement is extended by amendment hereof upon the Parties’ mutual written
agreement.


               The parties hereby agree deadlines included in this article shall
be extended for a period of time equal to the time that Hecla Ventures
determines, acting reasonably, it is prohibited from advancing or completing the
requirements of this article (for example, lack of legal access), by the action
or inaction of Great Basin Gold, Rodeo Creek, or any third party who holds an
interest in or a contractual right effecting any portion of the Properties.
During any period in which Hecla Ventures determines, acting reasonably, it is
prohibited from advancing the activities associated with Stage II and/or vesting
by lack of legal access to any portion of the Properties due to action or
inaction of Great Basin Gold or Rodeo Creek or any third party who holds an
interest in or a contractual right effecting any portion of the Properties,
Rodeo Creek will pay 100% of the Project’s holding costs, as well as all costs
during a 60-day remobilization period at the recommencement of operations.


               The language in the preceding paragraph shall also apply to Hecla
Ventures’ obligations under section 3.1 below, and any other provisions in the
Earn-in Agreement. The provisions in section 2.1 shall not restrict or preclude
Hecla Ventures’ from exercising any other rights or remedies provided for at law
or under the Earn-in Agreement.


        2.2        Section 8.4 of the Earn-in Agreement is hereby deleted from
the Agreement and Hecla agrees that completion by it of the Attachment A
activities is no longer optional but a commitment and that material changes from
Attachment A (which supersedes Exhibit E to the EIA) will only be made with
Rodeo Creek’s consent.



--------------------------------------------------------------------------------


- 3 -



PART III


INITIAL CONTRIBUTION AND REQUIRED EARN-IN EXPENDITURES

        3.1       Section 5.1(c) of the Earn-in Agreement is hereby deleted and
substituted with the following:

  “5.1      (c)      Hecla Ventures hereby commits to complete and fund, at
whatever cost, 100% of the remaining Stage I Earn-in Activities and to complete
all such activities (except preparation and delivery of the Feasibility Study)
by March 31, 2007, failing which Rodeo Creek may, in addition to any other
rights it may have, terminate Hecla Ventures’ Earn-in rights hereunder pursuant
to Article XIII. Hecla Ventures also agrees that it is a condition to Hecla
Ventures vesting in a 50% Participating Interest in the Properties that it
achieves Commercial Production by August 2, 2009 failing which Hecla Venture’s
Earn-in rights under this Agreement may also be terminated by Rodeo Creek
pursuant to Article XIII.


  Each party will be obligated to fund its share of the Stage II Earn-in
Activities. However, Hecla Ventures shall fund Rodeo Creek’s portion of Stage II
Expenditures towards achieving Commercial Production until the later of (i) 30
days after Hecla has delivered to Rodeo Creek the Feasibility Study and (ii) the
date on which the amount Hecla Ventures’ Stage II Earn-in Expenditures, when
aggregated with its Stage I Earn-in Expenditures, exceeds $21.8 million.
Thereupon Rodeo Creek shall be obligated to pay its portion of Hecla’s Ventures’
Stage II Expenditures. In addition, no later than 120 days after Hecla has
delivered to Rodeo Creek the Feasibility Study, Rodeo Creek will be obligated to
repay Hecla Ventures for any and all Stage II expenditures that Hecla Ventures
funded on behalf of Rodeo Creek. Hecla Ventures will send Rodeo Creek invoices
for 50% of Stage II costs following the submission of the Feasibility Study. If
Rodeo Creek fails to remit full payment of the invoices within 30 days of the
invoice date for their share of Stage II Expenditures, the failure to pay will
be deemed a default in making a cash call and Hecla Ventures shall have all
rights and remedies as provided in section 10.3 and 6.4 of Exhibit F to the
Earn-In Agreement (the Joint Operating Agreement). In lieu of the rights and
remedies provided in sections 10.3 and 6.4, Hecla Ventures shall have the right
to elect to be repaid for any amounts due and in default from Rodeo Creek
hereunder by retaining and marketing Rodeo Creek’s first share of production
under the Joint Operating Agreement until Hecla Ventures has received four times
the amount of the default. In the event Rodeo Creek funds 100% of any Stage II
activities and Hecla Ventures does not pay its portion, Rodeo Creek retains the
same rights and remedies against Hecla Ventures as stated above. All
expenditures incurred by Hecla Ventures in furtherance of Commercial Production,
other than those expenditures specifically incurred in connection with the
completion of the Stage I Earn-in Activities described in Attachment A, shall be
deemed to be incurred for Stage II Earn-in Activities and they (plus the
Feasibility Study) shall require the prior approval of the Management Committee
as if Article VII of the Joint Operating Agreement were in effect and
notwithstanding that Hecla Ventures has not yet vested and the Joint Operating
Agreement is not otherwise effective. On approval of a Stage II development
budget, and commencement of Stage II underground excavations or construction of
Stage II infrastructure by Hecla Ventures, it shall, within ten (10) days
thereafter, issue to Great Basin one million (1,000,000) Hecla Mining Warrants,
(“Tranche 2”) in the form of the Warrant Agreement in Exhibit G exercisable at
the Exercise Price and in accordance with the terms and conditions of the
Warrant Agreement.”


--------------------------------------------------------------------------------


- 4 -


        3.2       Sections 5.2, 5.4 and 5.5 of the Earn-in Agreement are hereby
deleted and substituted with the following:

  “5.2      Reasonable Earn-in Activities.  Hecla Ventures’ Stage I Earn-in
Activities shall be conducted in accordance with Attachment A hereto. The
Parties hereby approve the program and budget for Stage I Earn-in Activities


  5.4      Completion of Required Earn-in Expenditures.  Upon completion of
Stage I Earn-in Activities, excluding preparation and delivery of the
Feasibility Study, Hecla Ventures shall provide notice to Rodeo Creek that it
(i) has completed Stage I Earn-in activities, (ii) intends to begin Stage II
activities, and (iii) submits a proposed budget for Stage II activities.
Together with the notice, Hecla Ventures shall provide to Rodeo Creek with a
certification of expenses incurred during Stage I activities. Rodeo Creek may,
at its own expense, commence an audit of Hecla Ventures’ Stage I expenditures by
a licensed accounting firm. If Rodeo Creek chooses to audit Stage I
expenditures, Hecla Ventures must be given written notice of Rodeo Creek’s
intent to audit within 30 days of delivery of the Feasibility Study, and the
audit engagement must commence within 45 days of delivery of the Feasibility
Study. Unless such notice is received within 30 days, all expenditures for Stage
I activities are deemed approved. Hecla Ventures shall provide a similar
certification, and Rodeo Creek shall provide similar notices and abide by the
same time frames upon the completion of Stage II Earn-in Activities.


  5.5      Stage II Earn-in Activities and Transfer of Property.  Hecla shall
have earned a vested undivided Participating Interest in the Properties subject
to the Joint Operating Agreement by (i) completing all Stage I Earn-in
Activities (except the Feasibility Study) by March 31, 2007, (ii) delivering the
Feasibility Study, (iii) achieving Commercial Production by August 2, 2009, and
(iv) issuing to Great Basin an additional one million (1,000,000) Hecla Mining
Warrants (“Tranche 3”) the date Commercial Production is achieved, in the form
of the Warrant agreement in Exhibit G. The Tranche 3 warrants will be
exercisable at the Exercise Price and in accordance with the terms and
conditions of the Warrant Agreement and dated and priced on the date that Hecla
gives notice under Section 5.4 to Rodeo Creek that Commercial Production has
been achieved. Upon Hecla Ventures vesting:


       (a)        Rodeo Creek shall convey to Hecla Ventures an undivided fifty
percent (50%) of Rodeo Creek’s interest in the Properties, by executing,
acknowledging and delivering to Hecla Ventures a good and sufficient conveyance
in the form of Exhibit C to this Earn-in Agreement;


       (b)        Rodeo Creek and Hecla Ventures shall cause to become effective
the Joint Operating Agreement in the form of the attached Exhibit F, which shall
include the Properties and shall have an effective date as of the date of the
above-described vesting; and


       (c)        Rodeo Creek shall issue to Hecla Ventures the Great Basin
Warrants set forth in Exhibit E and H.



--------------------------------------------------------------------------------


- 5 -


PART IV


OPERATIONS AND GOVERNANCE

        4.1       Section 9.1(a), Management Committee – Organization and
Composition, of the Earn-In Agreement, is hereby amended by deleting the second
sentence of Section 9.1(a) and substituting the following:

  “The Management Committee shall consist of two (2) members appointed by Rodeo
Creek, one of whom shall be Mr. Walter Segsworth or other person acceptable to
Hecla, and two (2) members appointed by Hecla Ventures, one of whom shall be Mr.
Art Brown or other person acceptable to Great Basin.”


        4.2       Section 9.5, Parameters for Hecla Ventures’ Earn-in
Activities, of the Earn-In Agreement is hereby amended by deleting the last two
sentences thereof and substituting the following:

  “Except as otherwise provided in section 5.1(c), proceeds from all Products
(to a maximum of fifty thousand (50,000) gold ounces or equivalent) produced
from the Area of Interest during the term of this Earn-in Agreement shall be
distributed to Hecla Ventures and Rodeo Creek as follows: (i) one hundred
percent (100%) of ounces recovered in connection with Stage I Earn-in
Activities, to Hecla Ventures up to the aggregate of Hecla Ventures’ actual
costs of Stage I Earn-in Activities, not to exceed $21.8 million plus fifteen
percent (15%) and (ii) all other Stage I ounces and all of the ounces recovered
in connection with Stage II Earn-in Activities, as to fifty percent (50%) to
each of Hecla Ventures and Rodeo Creek. All ounces produced after the first
50,000 ounces shall be distributed according to the Participating Interests of
the parties, subject to the Purchase Price Royalty.”




PART V


SETTLEMENT OF LITIGATION AND MUTUAL RELEASES

        5.1       On execution of this EIA Amendment, Hecla Ventures and Hecla
Mining shall dismiss with prejudice the legal proceedings initiated by them
against Rodeo Creek and Great Basin in Nevada. By execution hereof, all the
Parties agree that there are no longer any outstanding claims or allegations of
default or breaches of the Earn-In Agreement, by or in respect of any of the
Parties, and this EIA Amendment shall constitute a mutual general release by
each of the Parties of each other Party from any action or claim arising to the
date hereof in connection with the Earn-In Agreement. Thereupon, the only rights
and obligations existing between the Parties are as contemplated by the Earn-In
Agreement, as amended by this EIA Amendment.


--------------------------------------------------------------------------------


- 6 -



PART VI


CONFIRMATION OF OTHER EARN-IN AGREEMENT TERMS

        6.1        In all other respects the representations, warranties and
covenants of the Parties contained in the Earn-in Agreement and the terms and
conditions therein provided are hereby confirmed by the Parties to be in full
force and effect, unamended.

        IN WITNESS WHEREOF the Parties have executed this EIA Amendment as of
the date first above written.

HECLA VENTURES CORP. RODEO CREEK GOLD INC.   By: /s/ Phillips S. Baker, Jr. By:
/s/ Ferdi Dippenaar Authorized Signatory Authorized Signatory   Phillips S.
Baker, Jr. Ferdi Dippenaar Print Name Print Name   Director Director Title Title



        IN WITNESS WHEREOF the Guarantors have executed this EIA Amendment as of
the date first above written.

HECLA MINING COMPANY GREAT BASIN GOLD LTD.   By: /s/ Phillips S. Baker, Jr. By:
/s/ Ferdi Dippenaar Authorized Signatory Authorized Signatory   Phillips S.
Baker, Jr. Ferdi Dippenaar Print Name Print Name   President and CEO President
and CEO Title Title



--------------------------------------------------------------------------------